Title: Instructions to Brigadier General Caesar Rodney, 31 August 1777
From: Washington, George
To: Rodney, Caesar



Sir
[Wilmington, Del., 31 August 1777]

The Congress having called upon the State of Delaware for its proportion of the Militia, to assist in defeating the hostile Designs of the Enemy in this quarter, You are, without loss of time, to use your utmost exertions towards accomplishing that necessary purpose, and for assembling and arranging in the best order possible, the quota assign’d your State, at Middle-town and in its neighborhood—When assembled, they are to cooperate more immediately with the Militia from the Eastern Shore of Maryland, in watching the motions of the Enemy

and taking every opportunity of harrassing them, by alarming them frequently with light parties, beating up their Pickets, and intercepting as often as it can be done, whatever parties they may send out to procure Supplies of forage, horses, cattle, provisions and necessaries of every kind; which will equally serve to distress them and shelte⟨r⟩ the Inhabitants from their Depredations, and ought therefore to be an object of your peculiar care. The more effectually to distress them in this respect, I would have you to remove such grain, catt⟨le,⟩ horses, stock and other articles of subsistence, that lie so contiguous ⟨to⟩ them, as to be in more immediate danger of falling into their hand⟨s⟩ out of their reach, and to continue doing this as they continue thei⟨r⟩ progress through the Country. You will also withdraw every kind of carriage which might serve to facilitate the Transportation of their Baggage and Stores to a distance from their Camp, than which you can do nothing that will be more injurious to them, as there is nothing they are more in want of.
One more precaution in this way I must recommend to you to use—which is, if there should be any Mills in their neighborhood, to take away the Runners and have them removed out of their reach—This will render the Mills useless to them, and will be little or no detriment to the Inhabitants, more especially to the well affected, who it is probable will, for the most part, quit their homes, where they appear, and to whom they can be restored at a proper time.
While you are attentive to annoying and distressing the enemy, you will not neglect any expedient necessary for your own Security—for this purpose, you will take posts the most advantageous and the least liable to Surprise, you can find, and will station proper Guards at every pass by which you are accessible, obliging them to observe the strictest Vigilance and order. You will find scouting Parties by day and Patroles by nigh⟨t⟩ going from Post to Post, and towards the Enemy, extremely useful, both to discover every thing, that is passing with them, and to guard yourself from any attempt to surprise you.
If the Enemy should march towards Philadelphia, as is expected, you will hang constantly upon their right flank and rear, and give them all the annoyance in your power; keeping yourself in such a situation as to be always ready to communicate and cooperate with this army.
When you arrive at the place of your destination, you will inform me of it—and of your numbers and situation from time to time; and you will make a point of giving me instant and certain advice of every occurrence of Importance, that comes to your knowledge.
Apply to the Quarter Master and Commissaries of Provisions and forage and settle a plan with them for furnishing you duly with such Supplies, as you will have occasion for, in their respective Departments.

As General Maxwell will want Persons well acquainted with the Country to remain with him, in the capacity of Guides, you will leave with him thirty or forty men fit for the business, out of the Batallions that are now advanced towards the Enemy. These should be select men, who have a thorough knowledge of the Country, intelligent and of known attachment and fidelity to the American Cause.
I need not urge it upon you how essential your utmost care and activity are upon this occasion. You are fully sensible of its importance, and that the season loudly calls for the greatest efforts of every friend to his Country. We have no time to spare, and cannot be too soon prepar’d, as we have reason every moment to expect the enemy will prosecute their march towards the object they have in view. Given at Head Quarters—Wilmington—this 31st August. 1777.

Go: Washington

